Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.

Status of the Claims
Claims 1-5, 7, 13-17, 19, 20 and 22 are all the claims pending in the application. 
Claims 6 and 21 are cancelled.
Claims 1, 16, and 17 are amended.
Claims 1-5, 7, 13-17, 19, 20 and 22 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed November 10, 2022.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims1.

Regarding the 101 rejections, the rejections are withdrawn under because Examiner finds the claims as amended reflect a practical application.  That is, under Step 2A Prong 1, Examiner finds the claims recite an abstract idea (i.e. identity verification).  Under Step 2A Prong 2, Examiner finds the additional elements of training an executing a machine learning model as claimed reflect an improvement, see MPEP 2106.05(a).  Accordingly the rejections are withdrawn.

Regarding the 103 rejections, the 103 rejections are maintained for the following reasons.  Applicant asserts the training in Cohen does not teach the newly amended limitations because the training in Cohen occurs after the verification step.  Examiner respectfully does not find this assertion persuasive because Cohen teaches using a machine learning techniques like neural networks to perform the recognition, e.g. ¶[0090] and Cohen teaches using the training data to improve future recognition techniques.  Thus Cohen teaches using the training data for future recognitions and is not limited to only using the training data after recognition has been performed.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 14-17, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al US Pub. No. 2009/0169062, herein referred to as "Cheung", further in view of Cohen, US Pub. No. 2012/0204225, herein referred to as "Cohen".
Regarding claim 1, Cheung teaches:
a processor; a memory attached to the processor; and a computer readable medium having instruction embedded therein, the instructions configured to cause the processor to perform the operations of (processor and instructions ¶[0078], memory, e.g. ¶¶[0063], [0064]):
verifies user identity in new user verification requests based on (verifies users of social networks in a first image based on a second image, e.g. ¶¶[0032], [0041])
current user verification images comprising a plurality of facial features and hand gestures performed by users in response to verification requests (users are requested to provide a second digital image for verification, e.g. ¶¶[0041]-[0042], in a specific pose, e.g. left hand downwards, open mouth smile, winking, ¶[0071] and Fig. 5), 
current user biographical information associated with users depicted in the user verification images (determines age of person in the first and second image, e.g. ¶¶[0020], [0042]-[0043]); 
existing user images associated with a plurality of user accounts in a plurality of social media platforms (a user profile is associated with the first image ¶[0066]; see also e.g. ¶¶[0032], [0069] discussing profiles in social networking sites); 
existing user biographical information associated users of user accounts in the plurality of social media platforms (determines difference of age of person in the first and second image, e.g. ¶¶[0020], [0042]-[0043]); 
and transmitting verification response for each current user verification image (provides a file, record or other verification indicator, ¶[0075]; see also ¶[0077] discussing rejection of digital images and Fig. 4 showing overview of process).  
However Cheung does not teach but Cohen does teach:
training the machine learning algorithm based on at least (validation system is trained, ¶[0147]): 
historic user verification images comprising a plurality of facial features and hand gestures performed by users in response to prior verification requests; historic user biographical information associated with users depicted in the user verification images (based on captured data of the user and is used for improving facial recognition and gesture recognition,¶[0147]; see also e.g. ¶[0108] discussing capturing images of the user); 
existing user images associated with a plurality of user accounts in a plurality of social media platforms; and existing user biographical information associated users of user accounts in the plurality of social media platforms (based on captured data of the user and is used for improving facial recognition and gesture recognition,¶[0147]; see also e.g. ¶[0108] discussing capturing images of the user);
executing the trained machine learning algorithm (uses various machine learning techniques for recognition like a neural network, ¶[0090])
that verifies user identity in new user verification requests based on (system is for user recognition, e.g. ¶[0140] and Abstract).
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the user verification process of Cheung with the machine learning based verification of Cohen because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cheung teaches using various recognition applications, ¶[0043].  One of ordinary skill would have recognized the process in Cheung would likely be improved by using a machine learning based recognition application, e.g. as taught by Cohen.
Regarding claim 2, the combination of Cheung and Cohen teaches all the limitations of claim 1, and Cheung further teaches:
wherein the current user  images each comprise a head shot of a user (Fig. 5 shows a head shot).
Regarding claim 3, the combination of Cheung and Cohen teaches all the limitations of claim 2, as discussed above and Cheung further teaches:
wherein the current user images each comprise a body shot of the user (the second image shows a body shot because the image includes the user's hand and fingers ¶[0019] which are a part of the body Fig. 5).
Regarding claim 5, the combination of Cheung and Cohen teaches all the limitations of claim 1, and Cheung further teaches:
wherein each of the verification requests comprises a specified pose comprising at least one of a hand gesture, facial expression, and body motion (three fingers pointing down (hand gesture) ¶[0073], open mouth smile (facial expression) ¶[0071], holding a specified object (body motion) ¶[0017]).
Regarding claim 7, the combination of Cheung and Cohen teaches all the limitations of claim 5, and Cheung further teaches:
wherein the user verification images comprise users in a plurality of poses performed by users in response to the verification requests (users are requested to provide a second digital image for verification, e.g. ¶¶[0041]-[0042], in a specific pose, e.g. left hand downwards, open mouth smile, winking, ¶[0071] and Fig. 5).
Regarding claim 14, the combination of Cheung and Cohen teaches all the limitations of claim 1, and Cheung further teaches:
wherein the current user verification images are associated with user profiles registered with an online platform representing an institution, the institution comprising at least one of banks, schools, social media companies, and retailers (images are verified for use in a social networks, e.g. ¶¶[0032], [0069]).
Regarding claim 15, the combination of Cheung and Cohen teaches all the limitations of claim 14, and Cheung further teaches:
wherein upon transmitting the verification response for each current user verification image, the institution allows users to access account of the online platform (Cheung teaches if IVM 355 determines that the images satisfy the defined criteria, then IVM 355 will enable the first image to be displayed at a defined social networking site which, under the broadest reasonable interpretation, is analogous to accessing the online account because displaying photos is an important aspect of using social networking sites like dating services, ¶[0066]).   

Regarding claim 16, claim 16 recites similar limitations as claim 1 and accordingly is rejected for similar reasons as claim 1.

Regarding claim 17, the combination of Cheung and Cohen teaches all the limitations of claim 16 and Cheung further teaches:
wherein transmitting the verification response for each current user verification image within a set time frame of submission time of verification request (second image is provided with a defined time period to discourage faking the second image ¶[0019]).
Regarding claim 20, the combination of Cheung and Cohen teaches the limitations of claim 16 and Cheung further teaches:
wherein the current user verification images are associated with user profiles registered with an online platform representing an institution, the institution comprising at least one of banks, schools, social media companies, and retailers (images are verified for use in a social networks, e.g. ¶¶[0032], [0069]).
Regarding claim 22, the combination of Cheung and Cohen teaches all the limitations of claim 20, and Cheung further teaches:
wherein upon transmitting the verification response for each current user verification image, the institution allows users to access account of the online platform (Cheung teaches if IVM 355 determines that the images satisfy the defined criteria, then IVM 355 will enable the first image to be displayed at a defined social networking site which, under the broadest reasonable interpretation, is analogous to accessing the online account because displaying photos is an important aspect of using social networking sites like dating services, ¶[0066]).   

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung in view of Cohen and further in view of Chan et al US Pub. No. 2017/01245402, herein referred to as “Chan”.
Regarding claim 4, the combination of Cheung and Cohen teaches the limitations of claim 6 and does not explicitly teach, but Chan does teach:
wherein the verification photo is in a graphic interchange format file (Chan teaches user images, used for facial recognition services, can be in multiple different file formats, including the graphic interchange format (GIF), ¶[0035]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a GIF as the verification photo because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious, see MPEP 2143.I.E.  Chan teaches selecting file format for a user image from among a limited number of options including JPEGs (Joint Photographic Experts Group), GIFs (Graphic Interchange Format), TIFFs (Tagged Image File Format), RAW (raw image formats), and PNG (Portable Network Graphics).  Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the GIF and incorporate it into the method of identification in Cheung and Cohen since there are a finite number of identified, predictable potential options and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung in view of Cohen and further in view of Fallah US Pub. No. 2011/0167059, herein referred to as “Fallah”.
Regarding claim 13, the combination of Cheung and Cohen teaches the limitations of claim 6, as discussed above, and does not explicitly teach, but Fallah does teach:
generating a profile rating scores for each user depicted in the user verification images (Fallah teaches generating a credit or reliability score, see ¶¶[0152], [0155], see also Fig. 2A) 
Further, it would have been obvious before the effective filing date of the claimed invention to combine the method of identification in Cheung and Cohen with the credit or reliability score as taught by Fallah because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized tracking how many times a user has been verified or rejected (e.g. as taught by Fallah) would be useful for identifying fake or fraudulent users when identifying users as in Cheung and Web Scams 101 because it would be useful to identify users who are routinely flagged or routinely verified.
Regarding claim 19, the combination of Cheung and Cohen teaches the limitations of claim 21 and does not explicitly teach, but Fallah does teach:
generating a profile rating scores for each user depicted in the user verification images (Fallah teaches generating a credit or reliability score, see ¶¶[0152], [0155], see also Fig. 2A) 
Further, it would have been obvious before the effective filing date of the claimed invention to combine the method of identification in Cheung and Cohen with the credit or reliability score as taught by Fallah because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized tracking how many times a user has been verified or rejected (e.g. as taught by Fallah) would be useful for identifying fake or fraudulent users when identifying users as in Cheung and Web Scams 101 because it would be useful to identify users who are routinely flagged or routinely verified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dunkley, Emma "Lloyds says ‘Hello’ to facial recognition banking" Financial Times, April 16, 2017 teaches a similar method of verifying users for banking.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
    

    
        1 Please note, Applicant asserts the objection to claim 8 should be withdrawn but the objection to claim 8 was withdrawn in a previous Office Action.
        2 Please note, this reference was cited in the IDS dated Nov. 9, 2020.